News Release FOR IMMEDIATE RELEASE CONTACT November 16, 2009 Craig J. Renner 301-843-8600 ACPT REPORTS RESULTS FOR QUARTER ENDED SEPTEMBER 30, 2009 ST. CHARLES, MD. — American Community Properties Trust (ACPT) (NYSE Amex: APO) today reported a loss from continuing operations of $723,000, or $0.13 per share, on revenues of $33,406,000 for the nine months ended September 30, 2009.Net income was $25,262,000, or $4.76 per share, due to the sale of the Puerto Rico multifamily apartment operations. This compares to a loss from continuing operations of $534,000, or $0.11 per share, on revenues of $36,653,000 for the nine months ended September 30, 2008, with a net loss of $2,001,000, or $0.38 per share. For the quarter ended September 30, 2009, the Company reported a loss from continuing operations of $414,000, or $0.07 per share, on revenues of $12,051,000.Net income was $24,575,000, or $4.63 per share, due to the sale of the Puerto Rico multifamily apartment operations. This compares to income from continuing operations of $33,000 on revenue of $9,892,000 for the third quarter 2008, with a net loss of $630,000, or $0.12 per share. “Completing the sale of our Puerto Rico apartments was clearly our most significant accomplishment in the third quarter,” said Steve Griessel, Chief Executive Officer. “The transaction has had a positive impact on our earnings and balance sheet.More importantly though, the completion of this transaction also gives us needed capital to stabilize our business as well as provide us with the flexibility to capitalize our U.S. land development business and thus accomplishes a strategic imperative set by the Company a year ago. Matthew M. Martin, Chief Financial Officer, noted that as a result of the sale of the
